IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                    : NO. 908
                                           :
 APPOINTMENT TO THE                        : SUPREME COURT RULES DOCKET
 PENNSYLVANIA BOARD OF LAW                 :
 EXAMINERS                                 :



                                       ORDER


      AND NOW, this 30th day of March, 2022, Patrick J. Thomassey, Esquire, Allegheny

County, is hereby appointed as a member of the Pennsylvania Board of Law Examiners

for a term of three years, commencing April 1, 2022.